Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered August 23, 1991, convicting him of robbery in the first degree and robbery in the second degree (two counts), and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
The defendant was convicted of robbery after he was identified by the victim of a robbery as one of several youths that had attacked him. Contrary to the defendant’s assertions on appeal, viewing the evidence adduced at trial in the light most favorable to the People, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Lawrence, O’Brien and Copertino, JJ., concur.